Pee Cueiam,
The only specifications of error were that the court below erred in not setting aside the report of the referee upon two questions of fact. One of those questions was, whether the plaintiff was an agent invested with discretion, or a mere messenger. The other was, whether the plaintiff did not accept the check of $25 in payment for his services. There wa,s evidence upon both these questions sufficient to submit to a jury, and, under such circumstances, we do not see our way clear to set aside the findings of the referee, approved as they are by the court below. This court is not the appropriate tribunal to decide mere questions of fact; they belong more properly to a jury, or in this instance to the referee, who was appointed for that purpose.
Judgment affirmed.